Title: From George Washington to Robert McMickan, 12 January 1773
From: Washington, George
To: McMickan, Robert



Sir
Mount Vernon Jany 12th 1773

In July last I shipd 273 Barrls of Flour in the Brig Fairfax Saml Brodie Master for Barbadoes; or, in case of bad Markets there, to Jamaica, and consignd them to Mr D. Jenefir Adams who went in the Vessell, and was part owner thereof; directing the proceeds (together with £86.5.0 Virga Curry or £69 Sterg Excha: 25 prCt being the amount of 115 Barls of Herrings sold him & to be paid for in the Freight of the Flour or) to be laid out as you will see by the Inclosd Letter of Instructions since which I have been Informd that a Misunderstanding has arisen between the Captn and Mr Adams—that the Vessell is Sold—purchased by Mr Adams—and taken a Freight to the Bay of Honduras.
These things having happend contrary to the Intention of the

Owners, when the Brig Saild from this Country, added to some more Cogent Reasons (unnecessary to Mention) has given rise to a Suspicion that my Property is in a very precarious way, & by no means safe in the hands of Mr Adams; I must beg the favour of you therefore to make particular enquiry into the state of this matter; and, if you find, as I have much reason to fear, that the proceeds of my Flour has been Misapplied, that you will use your best endeavours to obtain redress for me; to this end, and to effect this purpose, I do hereby constitute & appoint you my full and Lawfull Attorney, to Act and do for me in any manner you shall think fit in the premises, intending by these presents to Invest you with every power that I myself might have if there, to settle, Sue for, and recover the proceeds of my Flour, & the price of my Herrings from Mr Adams; and remit them to me in the manner he was directed to do; & that you may with the greater ease effect this; I have, in the Inclosed Letter to Mr Adams (left open for your perusal) desired him to settle with, & pay into your hands the sums respectively due to me. I am sorry I am laid under the necessity of giving you this trouble, but hope you will excuse it from Sir Yr Most Obedt Hble Servt

Go: Washington

